139 F.3d 905
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Romeo Alegato LAZO;  Jane Strachan-Lazo, dba JaneStrachan-Lazo, M.D., Plaintiffs-Appellants,v.HOME SAVINGS OF AMERICA, a Banking Corporation;  Does 1Through 20, Inclusive, Defendants-Appellees.
No. 96-56480.D.C. No. CV-96-00018-BTM.
United States Court of Appeals, Ninth Circuit.
Submitted February 9, 1998.**Decided Feb. 19, 1998.

Appeal from the United States District Court for the Southern District of California Barry T. Moskowitz, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Romeo Alegato Lazo, pro se, and Jane Strachan-Lazo appeal the district court's summary judgment in favor of Home Savings of America ("Home Savings") in their 11 U.S.C. § 362(h) action alleging that Home Savings violated the automatic stay during the underlying bankruptcy proceedings.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
For the reasons set forth in the district court's September 4, 1996 order, the district court properly determined that the Lazos are equitably estopped from arguing that Home Savings is liable for violating the automatic stay entered in a prior bankruptcy proceeding.  See Transworld Airlines, Inc. v. American Coupon Exch., 913 F.2d 676, 695 n. 19 (9th Cir.1990).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellee's request for imposition of sanctions is denied